                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

JUSTIN MCGHEE,                                                             PLAINTIFF
ADC #146936

v.                                   4:20-cv-00907-KGB-JTK

WENDY KELLEY, et al.                                                           DEFENDANTS

                                            ORDER

       Before the Court are the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Jerome T. Kearney on September 16, 2020 (Dkt. No. 3). No objections

have been filed to the Proposed Findings and Recommendations, and the deadline for filing

objections has since passed.     Accordingly, the Court adopts the Proposed Findings and

Recommendations in their entirety as this Court’s findings of fact and conclusions of law. The

Court dismisses plaintiff Justin McGhee’s claims without prejudice for failure to prosecute.

       It is so ordered this 28th day of May, 2021.


                                                      _________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
